DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 17, in the reply filed on 16 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. [0004] of the PGPUB lists U.S. Patent No. 4,450,844, Non-Patent Literature Lazarrini et al. (An Bras Dermatol. 2013; 88(6):879-88), International Application WO 99/13336, and European Patent EP 1,262,558, but these references are not listed in an IDS.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
In claim 2: “in particularly” in line 6 should read “in particular”; and
In claim 3: “said capture zone” in line 2 should read “said analyte capture zone.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the term “delimited” in line 1 of ii. It is unclear what “delimited” means. Clarification is requested.
Claims 2-13 and 17 are rejected due to their dependence to claim 1.
Claim 2 recites “1-1000” in line 3. It is unclear what 1-1000 is for. Examiner suggests clarifying what 1-1000 is for. For examination purposes, it is interpreted that “1-1000” is “1-1000 capture divisions.”
Regarding claim 2, the phrases "particularly" in lines 3 and 7 and “more particularly” in lines 3 and 8 render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d).
Claim 4 recites the limitation “the peel adhesion” in line 2. There is insufficient antecedent basis for this limitation in the claim. “Peel adhesion” was not previously mentioned in the claims, and it is unclear what “the peel adhesion” is referring to. Examiner suggests amending the limitation to recite “a peel adhesion.”
Claim 4 recites “between 0,1 N / 25 mm.” It is unclear what “0, 1” is. For examination purposes, “0,1” is interpreted as “0.1”.
Claim 5 recites the term “delimited” in line 1 of b. It is unclear what “delimited” means. Clarification is requested.
Regarding claim 6, the phrases "particularly" in line 3 and “more particularly” in line 3 (two occurrences) and lines 3-4 render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 8, the phrases "in particular" in line 4, 7, 12, and 13 and “more particularly” in line 9 render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d).
Claim 8 recites reagents in lines 9-14 which have already been recited in lines 3-9. It is unclear what the difference between the reagents in lines 9-14 and the reagents in lines 3-9 is. Clarification is requested.
Regarding claim 11, the phrase "optionally" in line 9 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 12 recites “wherein at the interface of said proximal surface of said capture layer and said distal surface of said cover layer a capture division and a reagent division are in fluid communication and sealed from the surrounding area by a water impermeable barrier comprising a said first divider and/or said second divider and said reagent divider” In lines 2-6. It is unclear what this means. It is unclear if a comma should be included in the claim. For example, it is unclear if claim 12 should recite “wherein at the interface of said proximal surface of said capture layer and said distal surface of said cover layer, a capture division and a reagent division are in fluid communication and sealed from the surrounding area 
Regarding claim 17, the phrase "optionally" in line 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer et al. ‘147 (US Patent No. 5,445,147) in view of Wisniewski et al. ‘964 (US Pub No. 2014/0357964).
Regarding claim 1
a capture layer having a proximal surface and a distal surface (Figs. 1, 2 flexible permeable outer layer 22 and Column 5 Lines 16-29), and wherein said capture layer comprises
an analyte capture zone extending from said proximal surface to said distal surface (Fig. 2 concentration zone 14 and Column 6 Lines 26-43), said analyte capture zone consisting of a first water permeable material, said first water permeable material comprising a ligand capable of binding specifically to an analyte (Fig. 2 binder layer 31 and Column 6 Lines 26-43); and
a fastener zone which is impermeable to water and/or delimited from said analyte capture zone by a water impermeable barrier zone, said fastener zone comprising, on said proximal surface, an adhesive capable of fastening said capture layer removably to a surface (Fig. 1 tape 26 and Column 5 Lines 16-45).
Schoendorfer et al. ‘147 teaches all of the elements of the current invention as mentioned above except for wherein said capture layer is characterized by a thickness of 10 um to 2 mm.
Wisniewski et al. ‘964 teaches an inner selective membrane layer that allows an analyte of interest to pass through. The inner selective membrane layer may have a thickness of about 0.05 microns to about 20 microns ([0157]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified said capture layer of Schoendorfer et al. ‘147 to include a thickness of 10 um to 2 mm as Wisniewski et al. ‘964 teaches that setting a permeable layer to a thickness of 20 microns or less is a standard thin film technique ([0249]). It would have been obvious, through routine experimentation, to determine the optimum thickness of said capture layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Fig. 8 shows an inner cover 69 to protect the adhesive member 65. The inner cover is removed to expose the adhesive member 65 prior to application of the patch 62 to a subject’s skin (Fig. 8 inner cover 69 and Column 17 Line 62 – Column 18 Line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figs. 1, 2 of Schoendorfer et al. ‘147 to include a cover layer as the embodiment of Fig. 8 of Schoendorfer et al. ‘147 teaches this would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 2, Schoendorfer et al. ‘147 teaches wherein said analyte capture zone is compartmentalized into a plurality of confined water permeable capture divisions (Column 4 Lines 58-64), particularly 1-1000, more particularly 1-256 capture divisions, wherein each of said capture divisions comprises said ligand capable of binding specifically to an analyte (Column 6 Lines 26-43) and is separated by a first divider that is impermeable to water (Fig. 3a shows that binder layer 30 has permeable and impermeable parts, as shown by the pores in the layer), wherein in particularly said plurality of capture divisions is divided into groups of capture divisions, particularly 1-50 groups of capture divisions, more particularly 1-16 groups of capture divisions, wherein each of said groups of capture divisions is separated by a second divider that is impermeable to water (See annotated Fig. 3 below. Binder layer 30 consists of pores that allow for fluid to pass through. The areas of binder layer 30 that does not have pores are interpreted as impermeable to water.).

    PNG
    media_image1.png
    381
    710
    media_image1.png
    Greyscale

Regarding claim 3, Schoendorfer et al. ‘147 teaches wherein said capture zone is located in the centre of said capture layer and said fastener zone is located at the perimeter of said capture layer (see Fig. 1).
Regarding claim 10, Schoendorfer et al. 147 teaches wherein said capture layer and said cover layer each comprise
an adherence layer comprising said adhesive (Figs. 1, 3 tape 26) and
a reactive layer comprising said analyte capture zone or said reagent zone (Figs. 1, 3 permeable outer layer 22, binder layer 30) . 
Regarding claim 11, Schoendorfer et al. ‘147 teaches wherein said second divider is formed by
a layer of hydrophobic material introduced in said reactive layer, wherein in particular said hydrophobic material extends from said proximal surface to said distal surface of said reactive layer (Binder layer 30 consists of pores that allow for fluid to pass through. The areas of binder layer 30 that does not have pores are interpreted as impermeable to water.),
said adherence layer (Fig. 3 tape 26), and/or
optionally said reinforcement layer.
Regarding claim 13, Schoendorfer et al. ‘147 teaches wherein the patch is configured as
a patch for multiplex detection of analytes;
a patch for detection of analytes on human or animal skin (Abstract);
a patch for detection of analytes by an immunological method; and/or
a diagnostic patch (Column 1 Lines 15-20).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer et al. ‘147 in view Wisniewski et al. ‘964 further in view of Toth et al. ‘288 (US Pub No. 2015/0335288).
Regarding claim 4, Schoendorfer et al. ‘147 in view of Wisniewski et al. ‘964 teaches all of the elements of the current invention as mentioned above except for wherein the peel adhesion between said cover layer and said capture layer is between 0.1 N / 25 mm and 5 N/ 25 mm.
Toth et al. ‘288 teaches an adhesive may have a peel tack to mammalian skin of greater than 0.02 N/mm, greater than 0.1 N/mm, greater than 0.25 N/mm, greater than 0.50 N/mm, greater than 0.75 N/mm, or the like. In aspects, a patch may have a tear strength of greater than 0.5 N/mm, greater than 1 N/mm, greater than 2 N/mm, greater than 8 N/mm, or the like ([0038], [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patch of Schoendorfer et al. ‘147 in view of Wisniewski et al. ‘964 to include a peel adhesion between said cover layer and said capture layer that is between 0.1 N / 25 mm and 5 N/ 25 mm as Toth et al. ‘288 teaches this will aid in balancing frailty of a freely supported patch interface against substantially maximizing comfort for a subject during use ([0082]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer et al. ‘147 in view of Wisniewski et al. ‘964 further in view of Zweig ‘738 (US Pub No. 2006/0051738).
Regarding claim 9, Schoendorfer et al. ‘147 in view of Wisniewski et al. ‘964 teaches all of the elements of the current invention as mentioned above except for wherein said capture layer is attached to a rigid support having a proximal surface and a distal surface, wherein said rigid support comprises
a fastener zone to which said proximal surface of said capture layer is attached,
a central opening which is aligned with said analyte capture zone of said capture layer.
Zweig ‘738 teaches an exemplary embodiment of an analyte sensor with a plastic support 301 with a center aperture that carries a membrane 302 (Fig. 3 and [0107]). Membrane 302 allows for modulating fluid flow ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capture layer of Schoendorfer et al. ’147 in view of Wisniewski et al. ‘964 to include a rigid support with a fastener zone and a central opening as Zweig ‘738 teaches that this will aid in modulating fluid flow ([0108]). Furthermore, the combination would be combining prior art elements according to known methods would yield predictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer et al. ‘147 in view of Wisniewski et al. ‘964 further in view of Libbus et al. ‘340 (US Pub No. 2009/0076340).
Regarding claim 12, Schoendorfer et al. ‘147 teaches all of the elements of the current invention as mentioned above except for wherein at the interface of said proximal surface of said capture layer and said distal surface of said cover layer, a capture division and a reagent division are in fluid communication and sealed from the surrounding area by a water impermeable barrier comprising a said first divider and/or said second divider and said reagent divider.
Libbus et al. ‘340 teaches a cover 162 that covers the components of a sensor (Fig. 1J and [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of said proximal surface of said capture layer and .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Libbus et al. ‘340 (US Pub No. 2009/0076340) teaches a cover 162 comprising a breathable fabric. The breathable fabric may comprise polyester, nylon, polyamide, and/or elastane (Spandex) to allow the breathable fabric to stretch with body movement. In some embodiments, the breathable tape may contain and elute a pharmaceutical agent, such as an antibiotic, anti-inflammatory or antifungal agent, when the adherent device is placed on the patient (Fig. 1J and [0100]). Cover 162 may comprise many known biocompatible cover, casing and/or housing materials, such as elastomers, for example silicone. The elastomer may be fenestrated to improve breathability. In some embodiments, cover 162 may comprise many known breathable materials, for example polyester, polyamide, and/or elastane (Spandex). The breathable fabric may be coated to make it water resistant, waterproof, and/or to aid in wicking moisture away from the patch ([0097]). However, Libbus et al. ‘340 does not teach a fastener zone.
Brister et al. ‘809 (US Pub No. 2013/0267809) teaches an adhesive pad 8. However, sensor 32 is a needle that pierce through the host’s skin.
Tomer ‘508 (US Pub No. 2008/0300508) teaches an adhesive face 12 with an aperture 15 that allows a puncturing unit 30 to pass through.
None of the prior art teaches or suggests, either alone or in combination, the following subject matter:
Regarding claim 5, “wherein said cover layer comprises
a reagent zone extending from said proximal surface to said distal surface, said reagent zone consisting of a second water permeable material, and
a fastener zone which is impermeable to water and/or delimited from said reagent zone by a water impermeable barrier zone.”
Claims 5-8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/AURELIE H TU/               Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791